Case 20-10343-LSS Doc 3245 Filed 05/06/21 Pagelof3

ay

FILED

MTIMAY-6 AM 9:53

CLERK
BANKRUPTCY COUR?
ener OF MEL AWARE

 

To whom it may concern

Regarding the Boy Scouts of America and my case of
This happened

The valley is close to ne We were a family of 6, 5 giris and 1 boy. We were

very humble and poor, and my mother worked hard to support us. My father left when | was 5

years old which left my mother as a single parent to raise and provide for us.

As the years went by | was a very lonely child. | only had one friend named, nc

invited me to join the BSA. My mother gave me permission to join and | was excited to make

a night we had a talent contest and | decided to sing and dance since

   

that was my talent.

 

| went to my tent and cried al! night with fear in my heart. In the morning we all went on a hike. |
was weak, | was confused, and could not concentrate. We built a fire and then we headed back
to our tents. Once it was getting dark | saw my friendiiiiibut never said anything about what

happened to me, It was Saturday night and we were leaving the next day. | got up and walked to the

 
Case 20-10343-LSS Doc 3245 Filed 05/06/21 Page2of3
2

and scared. Pe: | had no choice in the matter. Once it was over he

When | got home | didn’t know what to say to my mother. She suspected something was wrong
with me. | was in shock and kept everything to myself.

Years went by and | had to drop out of school due to the fear | had of him because he was in

high school. | worked to help ry mother ii cr
BE then | decided | needed nd got it the next year. | then went into

nursing school and got my degree as a nurse. | worked a5 a nurse and part of my life was
strong but the other was weak. | continued with nursing for 30 years until my mother became

sick. Po 1} took care of her for 2 years. | still did not have the

courage to tell her what had happened to me all those years ago.

| felt so lonely after my! | could not function as a nurse anymore. | felt

my life was over and ended up having to go to rehab to recover. a -:: getting

worse as the years went by. | carried this secret with me til! today as | am writing to you. This

abuse will never go away, and no one will ever know the shame and hurt | feel. Po

ae... they do not help with the memory of that horrific day.

Later, | moved to ae pressure was killing me and | had to start a new life. |

It’s made me very strong as a woman and to continue to help and support others who need help
like me. | am very close to my new family, the LGBT community ‘i am
able to enjoy life and I’m happy God has supported me. | also have a family who understands
me and supports me after | told them the story of my abuse as the BSA.

1! am happy this case will open hearts and minds to people all over the world.

| pray someone will see my

letter and plead my case to the court.

Justice has to be served for all these people who were abused and | hope soon this will be over

and the lawyers will continue to help as they are fighting for me.

 
       

Case 20-10343-LSS Doc 3245 Filed 05/06/21 Page 3of3

God Bless America

 
